UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                                No. 96-60171

                            (Summary Calendar)


EMPIRE FIRE AND MARINE INSURANCE COMPANY,

                                                    Plaintiffs-Appellees.

                                     v.


JERRY POWERS d/b/a POWERS USED CARS, INC.,

                                                                 Defendants.

                                    and


LOLA CAGLE, ROBERT CAGLE, and EMILY CAGLE,


                                                   Defendants-Appellants,



             Appeal from the United States District Court
                 For the Northern District of Missippi
                            (1:94-CV228-JAD)
                             October 25, 1996


Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

      Lola   Cagle,    Robert   Cagle,    and   Emily   Cagle,   defendants-

appellants, argue that the magistrate judge erroneously applied

  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Section 2-401(2) of the Uniform Commercial code in determining

ownership of the 1989 Buick Park Avenue vehicle at the time of the

accident instead of applying Section 63-21-31 of the Missippi Motor

Vehicle Title Act.

     We have reviewed the parties’ briefs and the record and find

no reversible error.   Accordingly, we AFFIRM for reasons assigned

by Magistrate Judge Davis.